DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, 21-32, in the reply filed on 7/25/22 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 21, 26-28, 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaddam (US 2013/0193914).
 	Regarding claims 1, 21, 28, Gaddam discloses the same invention as claimed, including an external device (Paragraphs 39-40) comprising a transceiver configured to communicate with a wireless charger device (Figure 3; Paragraphs 109-110: wireless charger device may communicate with an external programmer), wherein the wireless charger device is configured to provide energy to an IMD (Figure 1), at least one processing circuit including at least one processing device and at least one memory device, wherein the at least one memory device stores instructions that, when executed by the at least one processing device, causes the external device to obtain one or more power parameters detected by a sensing circuit in the charger device and estimate a temperature range of the IMD using the one or more power parameters from the charger device (Paragraphs 66-68).
 	Regarding claims 2, 21, 28, Gaddam discloses comparing the temperature range of the IMD to a heating threshold and determining whether the temperature exceeds one or more thresholds (Paragraphs 72, 75-76).
 	Regarding claims 7, 26, 32, Gaddam discloses bridge current, voltage, and phase as recited (Paragraphs 56, 66).
 	Regarding claims 8, 27, 28, Gaddam discloses a predetermined correlation between the power parameters and IMD temperature as recited (Paragraphs 66-68).
Allowable Subject Matter
Claims 3-6, 22-25, 29-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Phillips (US 2005/0245996), Lui (US 2012/0012630) show using spacers to adjust temperature during wireless charging of an IMD.
Fried (US 2022/0134116), Scott (US 2018/0126177), Faltys (US 2017/0209705) show estimating IMD temperature from charger power parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eugene T Wu whose telephone number is (571)270-5053. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792